ORDER

PER CURIAM.
This is a post-conviction application for a writ of habeas corpus forwarded to this Court pursuant to Tex.Code Crim. PROC. art. 11.07, § 3. Applicant was convicted of aggravated assault with a deadly weapon, and punishment was assessed at confinement for ten years. Applicant’s conviction was affirmed on appeal. Knight v. State, No. 12-03-00347-CR, 2004 WL 2192354 (Tex.App.-Tyler, delivered September 30, 2004, no pet.).
Applicant alleges ineffective assistance of trial counsel. To support that allegation, he submits a purported sworn affidavit from Alford Douglas Holford, who opined that counsel’s performance at trial was deficient. The affidavit was purportedly notarized by Fred A. Taylor, Jr.
However, in its findings of fact, the trial court found that the affidavit was forged and perjurious. The trial court found that Fred A. Taylor, Jr., credibly testified that he did not notarize the affidavit and was not working at the penitentiary when the said affidavit was notarized. The trial court also found that there is no so such attorney named Alford Douglas Holford practicing in Texas. The trial court found the affidavit false and forged.
We find that Applicant has abused The Great Writ by submitting false evidence, deny this application, and cite him for abuse of the writ. Applicant has waived and abandoned any contention he might have in regard to the instant conviction, at least insofar as existing claims which he could or should have brought in this application. Ex parte Jones, 97 S.W.3d 586 (Tex.Crim.App.2003); Middaugh v. State, 683 S.W.2d 713 (Tex.Crim.App.1985); Ex parte Emmons, 660 S.W.2d 106 (Tex.Crim.App.1983). Additionally, based on Applicant’s submission of perjurious evidence, we find that Applicant has filed a frivolous lawsuit.
It is therefore ORDERED that the present application submitted under Tex. Code Crim. Peoc. 11.07 is denied. In addition, we cite Applicant for abuse of the writ.